Exhibit 99.05 Southern Company Consolidated Earnings (In Millions of Dollars) Three Months Ended March Change Income Account- Retail Revenues- Fuel $ $ $ Non-Fuel 63 Wholesale Revenues Other Electric Revenues 15 Non-regulated Operating Revenues 17 21 Total Revenues Fuel and Purchased Power Non-fuel O & M 36 Depreciation and Amortization 75 Taxes Other Than Income Taxes 8 Total Operating Expenses Operating Income Other Income, net 37 47 Interest Charges 0 Income Taxes Net Income Dividends on Preferred and Preference Stock of Subsidiaries 16 16 - NET INCOME AFTER DIVIDENDS ON PREFERRED AND PREFERENCE STOCK (See Notes) $ $ $ Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
